FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 GREATER LOS ANGELES AGENCY                  No. 12-15807
 ON DEAFNESS, INC.; DANIEL
 JACOB; EDWARD KELLY; JENNIFER                 D.C. No.
 OLSON, on behalf of themselves           3:11-cv-03458-LB
 and all others similarly situated,
                 Plaintiffs-Appellees,
                                            NOTICE OF
                  v.                      WITHDRAWAL
                                           OF REÏUEST
 CABLE NEWS NETWORK, INC.,                     FOR
 incorrectly sued as Time Warner          CERTIFICATION
 Inc.,
               Defendant-Appellant.


                   Filed October 10, 2014

   Before: J. Clifford Wallace, M. Margaret McKeown,
           and Sandra S. Iµuta, Circuit Judges.


  NOTICE OF WITHDRAWAL OF REÏUEST FOR
              CERTIFICATION

   In an order filed February 5, 2014, we asµed the Supreme
Court of California to answer a certified question pursuant to
Rule 8.548 of the California Rules of Court. The Supreme
Court of California accepted certification on March 26, 2014.
On September 12, 2014, CNN filed a motion to dismiss
voluntarily the appeal in the Ninth Circuit pursuant to Federal
2      GREATER L.A. AGENCY ON DEAFNESS V. CNN

Rule of Appellate Procedure 42(b). We granted that motion
in an order filed contemporaneously with this notice.
Accordingly, this court's request for certification to the
Supreme Court of California is withdrawn.

    The Clerµ of this Court shall forward an original and 10
copies of this notice, under official seal, to the Supreme Court
of California, along with a certificate of service on the
parties, copies of CNN's motion to dismiss voluntarily the
appeal pursuant to Federal Rule of Appellate Procedure
42(b), and the order granting the motion.
                  FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 GREATER LOS ANGELES AGENCY                 No. 12-15807
 ON DEAFNESS, INC.; DANIEL
 JACOB; EDWARD KELLY; JENNIFER                D.C. No.
 OLSON, on behalf of themselves          3:11-cv-03458-LB
 and all others similarly situated,
                 Plaintiffs-Appellees,
                                              ORDER
                  v.

 CABLE NEWS NETWORK, INC.,
 incorrectly sued as Time Warner
 Inc.,
               Defendant-Appellant.


                   Filed October 10, 2014

   Before: J. Clifford Wallace, M. Margaret McKeown,
           and Sandra S. Iµuta, Circuit Judges.



                        COUNSEL

Thomas R. Burµe (argued), Rochelle L. Wilcox, Janet L.
Grumer, Jeff Glasser, Davis Wright Tremaine, San Francisco,
California; Ronald London, Davis Wright Tremaine,
Washington, D.C., for Defendant-Appellant.
2     GREATER L.A. AGENCY ON DEAFNESS V. CNN

Laurence W. Paradis (argued), Mary-Lee K. Smith, and
Michael Nunez, Disability Rights Advocates, Berµeley,
California; Linda M. Dardarian and Jason H. Tarricone,
Goldstein, Demchaµ, Baller, Borgen & Dardarian, Oaµland,
California; Peter Blancµ, Syracuse, New Yorµ, for Plaintiffs-
Appellees.

Karl Olson, Ram, Olson, Cereghino & Kopczynsµi, San
Francisco, California, for Amici Curiae Los Angeles Times
Communications LLC, McClatchy Newspapers, Inc., Hearst
Corporation, California Newspaper Publishers Association,
and California Broadcasters Association.

John F. Waldo, Portland, Oregon, for Amici Curiae
Washington State Communication Access Project, Oregon
Communication Access Project, Association of Late
Deafened Adults (ALDA), Aloha State (Hawaii) Association
of the Deaf, Arizona Association of the Deaf, California
Association of the Deaf, Nevada Association of the Deaf,
Idaho Association of the Deaf, and Oregon Association of the
Deaf.

Howard A. Rosenblum and Andrew S. Phillips, National
Association of the Deaf, Silver Spring, Maryland; Blaµe E.
Reid and Angela J. Campbell, Institute for Public
Representation, Georgetown Law, Washington, D.C., for
Amici Curiae Telecommunications for the Deaf and Hard of
Hearing, Inc., National Association of the Deaf, and the
Hearing Loss Association of America.
      GREATER L.A. AGENCY ON DEAFNESS V. CNN              3

                         ORDER

    Appellant CNN's unopposed motion to dismiss
voluntarily the appeal pursuant to Federal Rule of Appellate
Procedure 42(b) is GRANTED. The parties have agreed that
CNN will not pursue attorneys' fees and costs. Accordingly,
the appeal is DISMISSED with prejudice. A copy of this
order shall serve as and for the mandate of this court.